Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/546,413 BOARD CONNECTOR SYSTEM AND METHOD filed on 8/21/2019.  Claims 1, 4-7, 14, 17, 18 and 21-32 are pending.  

Election/Restrictions
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/27/2022.
The traversal is on the ground(s) that examining all of inventions/species would not be burdensome to the examiner much less a serious burden to the examiner (See Remarks page 7). The applicant also argues that if the “Examiner revies the claims in more detail, then the Examiner will agree that the pending claims can reasonably be examine without need for the foregoing restriction.” (see Remarks page 7).  The applicant further argues that the apparatus claims have “one or more coupling” and “at least one board” disposed in a cavity.  And that the method claims teach “disposing a board in a first coupling”.  This is not found persuasive because the apparatus with more than one coupling and more than one board could be used with a materially different process, one that uses multiple couplings and boards to make a structure and therefore are considered a proper restriction.  The applicant has also suggested different embodiment groupings suggesting that a side to back coupling, and a side to side coupling are in the same group. However, different orientations of couplings would take different queries, searches and art. Which is considered burdensome to the examiner. 
The requirement is still deemed proper and is therefore made FINAL.
The applicant has elected Species A, Figs. 1 and 8-10 which show a side to back coupling.  
Claims 5 is also withdrawn as being drawn to Figs 2.
Claim 6 is withdrawn as not being shown in elected figures. 
Claim 7 is withdrawn as being drawn to Fig. 3.
Claim 14 is withdrawn to as what is best understood to be Fig. 4, although the term “accessory” does not appear in the specification.  
Claim 32 is withdrawn as being depending on withdrawn claim 7, 
  
Information Disclosure Statement
The information disclosure statement submitted on 8/21/2019, 10/9/2019, 7/21/2021, 12/4/2020 and 2/9/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3094197 to Attwood.
	With regards to claim 1, the patent to Attwood discloses a device (See Figure 4) having a first coupling having a first side wall, a back wall integrally molded to the first side wall, and a second side wall integrally molded to the back wall, wherein the first side wall and second side wall are substantially parallel, each of said first side wall and second side walls wall including a lip protruding inwardly, wherein the a first joint joins the first side wall to the back wall, wherein a second joint joins the back wall to the second side wall, and wherein the first side wall, back wall, and second side wall define a cavity, wherein a plurality of sets of mounting holes (11) are disposed along at least two of the first side wall, back wall, and second side wall, and wherein each set of mounting holes of the plurality of sets of mounting holes is equidistant from a first end of the coupling. 
With regards to claims 21 and 22, Attwood teaches wherein each mounting hole has the same circular shape. 
With regards to claim 23, Attwood teaches wherein each set of mounting holes comprises at least two mounting holes, such that a first mounting hole is disposed in one of the first side wall, back wall, or second side wall, and a second mounting hole is disposed in another of the first side wall, back wall, or second side wall in which the first mounting hole is not disposed. 
With regards to claim 24, Attwood teaches wherein each set of mounting holes comprises three mounting holes, such that the first mounting hole is disposed in the first side wall, the second mounting hole is disposed in the back wall, and a third mounting hole is disposed in the second side wall. 
With regards to claims 26 and 29, Attwood teaches wherein each of the first side wall, back wall, and second side wall is the same width.
	With regards to claim 27 and 29, Attwood teaches wherein the coupling is substantially square in its transverse cross-section.
	With regards to claim 28 and 29, Attwood teaches wherein each mounting hole is positioned in the center of the width of the respective first side wall, back wall, or second side wall.

Claims 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No.4964256 to McCracken. 
With regards to claim 30, McCracken teaches a first coupling comprising a first side wall, a back wall integrally molded to the first side wall, and a second side wall integrally molded to the back wall, wherein the first side wall and second side wall are substantially parallel, each of said first side wall and second side wall including a lip protruding inwardly, wherein the first side wall, back wall, and second side wall define a cavity, and wherein at least two of the first side wall, back wall, and second side wall include a plurality of mounting holes; and a second coupling mounted to the first coupling, said second coupling including a plurality of mounting holes on at least two of a first side wall, a back wall, and a second side wall of the second coupling, each of said first side wall and second side wall of the second coupling including a lip protruding inwardly, and wherein one or more mounting holes of the first coupling align with one or more mounting holes of the second coupling. (See Figure 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3094197 to Attwood and and in view of United States Patent Publication No. 2007/0248793 to Herb et al.
Attwood discloses applicant’s basic inventive concept, all the elements which are shown above and including wherein a first joint connects the first side wall to the back wall, a second joint connects the back wall to the second side wall, and a lip on both side walls.  It does not show that the joints are curved that the lip is rounded.
Herb et al. teaches an elongate device having two sidewalls (12) and a back wall (13) connected by curved joints and a rounded lip.  The curving and rounding used in order to reduce a sharp corner.  Therefore, it would have been obvious to one of ordinary skill in the art to have used a rounded edge for safety reasons.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4964256 to McCracken and in view of United States Patent No. 3043408 to Attwood.
McCracken teaches the basic inventive concept with the exception that it teaches back to back alignment.  
Attwood (‘408) teaches elongated rails having a side wall to back wall alignment/mounting (See Figure 5) and it would be obvious that the elongated rails could be arranged as desired for use.  


Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 31, the prior art does not teach wherein the system further comprises at least one board disposed in the cavity between the lips of the first or second coupling, wherein the board has at least one groove on each side, and wherein the lips of the first and second side walls of the first or second coupling protrude inwardly to engage and secure the board within the first or second coupling.

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        7/15/22